



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Antwi, 2020 ONCA 101

DATE: 20200210

DOCKET: C65529

Rouleau, Benotto and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffery
    Antwi

Appellant

Michael Dineen and Gabriel Catner, for
    the appellant

Scott Wheildon, for the respondent

Heard and released orally:
    February 4, 2020

On appeal from the convictions entered
    on May 3, 2018 by Justice Nancy J. Spies of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals his conviction for
    possession of cocaine for the purpose of trafficking and possession of proceeds
    of crime.

[2]

Police officers responded to an emergency call
    about a possible gun shot on the tenth floor of a building. When they arrived
    at the building, they saw the appellant and a woman emerge from the elevator.
    Believing the appellant was holding the woman at gunpoint, the officers
    intercepted and detained the appellant as he was exiting the lobby.

[3]

Concerned that he had concealed a weapon, the
    police officers detained the appellant and attempted a pat down search. The
    appellant stiffened and tried to pull away, in effect, resisting the search.
    The appellant did not respond to the officers enquiry as to whether he in fact
    had a weapon.

[4]

The officers, believing that they had grounds to
    arrest the appellant, arrested him for wilfully obstructing a peace officer.
    They placed him under arrest and discovered the cocaine and money in the search
    incident to arrest.

[5]

The appellant advances two principal grounds of
    appeal. The first is that the trial judge took the appellants refusal to
    answer police questions as supporting the reasonable basis for his arrest for
    wilful obstruction of a peace officer in the execution of his duty. This, it is
    submitted, would constitute an error of law.

[6]

The second basis for appeal is that there were
    insufficient objective grounds to arrest the appellant for wilful obstruction
    of a peace officer in the execution of his duties.

[7]

The appellant submits that because the court cannot
    take into account the failure to answer police questions, the only remaining basis
    for arrest is the appellants alleged stiffening and attempt to pull away as
    the police attempted their pat down search. The video, in the appellants
    submission, does not show any such resistance or attempt to pull away. According
    to the appellant, by the time the pat down search was conducted, there was no objective
    basis for the officers concern that the appellant may have had a gun.

[8]

In our view, the appeal should be dismissed.

[9]

As for the first ground of appeal, the trial
    judges reference to the failure to answer questions is part of the larger
    context considered by the trial judge in assessing the conduct of the appellant,
    as described by the officers, specifically that the appellant stiffened and tried
    to pull away as the officers attempted the pat down search.

[10]

With respect to the second ground of appeal, the
    trial judge found that there was active resistance and that the appellant tried
    to pull away as the officers attempted the pat down search. This pat down
    search was, in the trial judges view, reasonably required for the officers
    safety. She was satisfied that the officers actions were reasonable. These are
    findings of fact that are supported by the evidence of the officers, including
    the officers testimony that he believed that the gun had been hidden on the appellants
    person, the video, and the circumstances surrounding the events, including the
    911 call.

[11]

For these reasons, the appeal is dismissed.

Paul Rouleau J.A.

M.L. Benotto J.A.

A. Harvison Young J.A.


